Citation Nr: 0502948	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Samuel Hart, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

As this Board decision grants the appellant's accrued 
benefits claim of entitlement to special monthly compensation 
based on the need for aid and attendance, and this is the 
greater benefit, the accrued benefits claim of entitlement to 
special monthly compensation at the housebound rate is moot.

This case was the subject of an October 2004 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran applied for service connection for prostate 
cancer during his lifetime, and the claim remained 
unadjudicated; the appellant filed her claim for accrued 
benefits within one year of the veteran's death.

2.  The appellant has been granted service connection for the 
cause of the veteran's death as due to prostate cancer, as 
well as service connection for prostate cancer for accrued 
benefits purposes.

3.  The veteran's inability to perform the activities of 
daily living without assistance during treatment for terminal 
cancer cannot be dissociated with his service-connected 
prostate cancer, determined by medical professionals to have 
causally shared in producing death and described in August 
2002 treatment records as the "terminal illness of prostate 
cancer."


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1114(l), 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.352, 3.1000 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed.

Background

Private medical records of treatment show that the veteran 
was diagnosed as having prostate cancer in July 2001.  He was 
referred to an oncologist.  He was apparently treated 
conservatively.

In May 2002, the veteran underwent a colonoscopy.  Biopsies 
were performed and other studies were conducted.  The veteran 
was found to have liver cancer and colon cancer in addition 
to prostate cancer.

In July 2002, the veteran applied for service connection for 
prostate cancer.  The claim was not adjudicated prior to his 
death in September 2002. 

In August 2002, the veteran's condition deteriorated 
significantly.  Records of treatment dated in August 2002 
describe the veteran has having the "terminal illness of 
prostate cancer."  Other records characterize the condition 
as colon cancer, and other records simply described 
"terminal cancer."

Private records of treatment further indicate that beginning 
in August 2002 the appellant was cared for by his wife with 
the help of a registered nurse, a social worker and a private 
physician.  The services were characterized as hospice care.

The veteran died in September 2002.  His death certificate 
lists the immediate cause of death as metastatic colon 
cancer.  Prostate cancer is listed as an other significant 
condition contributing to death but not related to the 
immediate cause of death.

Only days later in September 2002, the RO granted service 
connection for the cause of the veteran's death, on the basis 
that his prostate cancer, which contributed to death, was due 
to exposure to Agent Orange during service in Vietnam.  
Additionally, because the veteran had applied for service 
connection for prostate cancer before he died, but the claim 
had remained unadjudicated, the RO granted service connection 
for prostate cancer for accrued benefits purposes, and in 
March 2004 further granted entitlement to special monthly 
compensation based on loss of use of a creative organ for 
accrued benefits purposes.

However, the RO denied the appellant's accrued benefits claim 
for entitlement to special monthly compensation based on aid 
and attendance or at the housebound rate.  The RO's rationale 
was essentially that the veteran was not shown to be in need 
of aid and attendance or housebound due to his now-service-
connected prostate cancer.

In December 2002, a private physician wrote that the veteran 
was a patient of his on a hospice program from August 2002 
until his death in September 2002, as he was receiving 
medical care for terminal cancer.  The private physician 
asserted that the veteran was seen by the entire hospice 
team, which included a nurse, physician, and social worker.  
The hospice program was initiated due to the veteran's 
terminal prognosis, and his inability to leave the home for 
routine visits with a medical doctor.  This physician noted 
that the first time he saw the veteran, it was quite obvious 
that he was too week to care for himself.  The veteran's wife 
and daughter were in the home providing 24-hour care, as he 
was too unsafe to leave unattended.  He was incontinent of 
bowel, and required regular diaper changers for bowel 
movements, and had an indwelling Foley catheter whose bag 
required regular emptying.  Additionally the veteran was 
impotent secondary to his disease process and various 
medications which he was taking for palliation of his 
illness.

Law and Regulations

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c).

Special monthly compensation is payable at a specific rate if 
the veteran is permanently bedridden or so helpless as to be 
in need of the regular aid and attendance of another person 
as a result of his service-connected disabilities.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran filed for service connection for prostate cancer 
in July 2002, a claim that remained unadjudicated at the time 
of his death.  The appellant filed her claim for accrued 
benefits in September 2002, clearly within a year of his 
death.  Appropriately, service connection for prostate cancer 
for accrued benefits purposes has been granted, as well as 
service connection for the cause of the veteran's death.  The 
current issue is whether the appropriate level of 
compensation for accrued benefits purposes includes special 
monthly compensation based on the need for aid and 
attendance.

From the August 2002 and September 2002 terminal treatment 
records, it is clear that the veteran was housebound and 
required the aid and attendance of medical professionals as 
he received treatment for his terminal cancer.  He was unable 
to perform even the most basic activities of daily living 
without assistance.  The veteran's death certificate 
indicates that his now-service-connected prostate cancer 
shared in producing death.  To find that the veteran's colon 
cancer was unrelated to his prostate cancer would be 
consistent with the wording of his death certificate, though 
the record certainly leaves some room for doubt on this 
matter.  However, to find that the veteran's service-
connected prostate cancer shared in producing death, as was 
expressly indicated on the death certificate, and yet was not 
a significant factor in rendering the veteran housebound and 
in need of aid and attendance during treatment for terminal 
cancer, would at best be a speculative and hypothetical 
distinction without sufficient evidentiary support in the 
record.  In this light, the preponderance of the evidence 
cannot be said to be against the appellant's claim.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

In sum, the Board finds that it is at least as likely as not 
that, by reason of his service-connected prostate cancer, the 
veteran was in need of aid and attendance of another person 
to perform the activities of daily living, within the meaning 
of the cited legal authority.  It follows that the criteria 
for special monthly compensation based on the need for 
regular aid and attendance are met.  38 C.F.R. §§ 1114(l) 
5107; 38 C.F.R. §§ 3.102, 3.350, 3.352.  As noted in the 
introduction to this decision, as this is the greater 
benefit, the accrued benefits claim of entitlement to special 
monthly compensation at the housebound rate is moot.

Accordingly, entitlement to special monthly compensation 
based on the need for aid and attendance, for accrued 
benefits purposes, is warranted.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance, for accrued benefits purposes, is 
granted.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


